Nardelli, J. (dissenting in part).
I agree with the majority that the second cause of action should be reinstated because the motion court’s predicate for dismissing it, i.e., that the 2008 settlement agreement could not be rescinded, and thus, as a result of the contractual language contained within it, rendered the 2003 noncompete agreement academic, was faulty.
As the majority notes, the 2008 settlement agreement can be rescinded if plaintiff can prove that defendant’s representation that he had not breached the noncompete agreement is established to be false. The elements of a claim for rescission based upon fraudulent inducement are that there must be a knowing misrepresentation of present material fact which is intended to deceive another party and which induces the other party to act upon the misrepresentation with resultant damage (Sokolow, Dunaud, Mercadier & Carreras v Lacher, 299 AD2d 64, 70 [2002]). These elements are sufficiently pleaded. If the settlement agreement is rescinded, the noncompete agreement would be revived.
Where I part company with the majority is its determination that the first cause of action for fraudulent inducement based *84upon a written representation within the settlement agreement is not duplicative of the third cause of action for breach of contract. “It is a well-established principle that a simple breach of contract is not to be considered a tort unless á legal duty independent of the contract itself has been violated” (Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 389 [1987]). “This legal duty must spring from circumstances extraneous to, and not constituting elements of, the contract, although it may be connected with and dependent upon the contract” (id.). Here, the representation concerning compliance with the prior non-compete agreement was contained within the settlement agreement, with the result that any resultant damages did not flow from a noncontractual duty extraneous to the contract, but rather from a breach of the contract itself.
The majority’s blithe characterization of this dissent as unwarranted because of the existence of “additional” facts (not given) as well as the existence of ample legal precedent (also not given) is, at a minimum, mystifying. This totally conclusory response ignores that in the first cause of action in the complaint, the only fact upon which plaintiff relies is “Dr. Levine’s representation and warranty in Recital 7 of the settlement agreement.” There are no other facts or, more importantly, no other allegations of any other misrepresentation.
To suggest that there are other misrepresentations means that the majority is conjuring up facts not alleged by plaintiff in its complaint, and even now not revealed in the majority opinion. This concealment is an invitation to jurisprudential mayhem. It is not the province of any court, let alone an appellate court, to create facts for a party.
Nevertheless, although the tort claim for fraudulent inducement should not be reinstated, this does not mean that the prayer for rescission cannot be entertained. I would nostra sponte grant plaintiff leave to amend its third cause of action for breach of contract to also assert a request for rescission, along with its claim for damages. Although such a result might appear to be a matter of semantics, it would prevent this case from being cited in the future for the proposition that a breach of a written warranty also, without any additional facts, gives rise to an independent tort cause of action.
Tom, J.P., Andrias and DeGrasse, JJ., concur with Acosta, J.; Nardelli, J., dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered November 4, 2009, reversed, on the law, with costs, and those causes of ac*85tion reinstated. Appeal from order, same court, entered August 10, 2009, dismissed, without costs, as academic.